DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/053,369 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharman et al. (US 8,666,154), cited by Applicant.

As to claim 1, Sharman teaches/suggests an electronic device comprising:
angle detection (col 1 lines 1-24) circuitry (Fig. 3, Figures 45 and 46, col 35 lines 53-67) configured to:
receive input image data corresponding to an image, wherein the input image data comprises a channel of pixel data (source image 10, col 3 lines 35-50, col 4 line 45 “A source image (that is, an image to be scaled) is supplied as an input to the apparatus, as shown at the left hand side of the drawing. The apparatus generates a scaled output image, as indicated at the right hand side of the drawing”, col 6 lines 20-24 “The angle determination process can be conducted (for example) on a greyscale image or separately on each GBR (green, blue, red) component”);
determine pixel statistics (col 6 lines 5-10 “The unit 110 detects an interpolation angle associated with each pixel of the source image and also carries out some quality checks to detect whether the detected angle is a reliable one for use in interpolation”, col 5 line 22 “calculated using a statistical based method and other checks”, variance as determined based on SAD col 9, col 9 lines 55-60 “The minimum standard deviation or SAD value from the eight approximate values derived from the eight templates indicates the template that contains the best direction”, col 11 lines 15-25) based at least in part on:
boxes 300-340 col 12 lines 25-35 in view of SAD disclosure col 9, col 11 lines 15-25, Figures 7-9), wherein the first pixel cluster comprises a pixel of interest (each of boxes 300-340 comprising 200, Figures 7-9, pixel under test 200, Figures 4a, 5, 6a-h), wherein the second pixel cluster is offset from the first pixel cluster at a first angle (Fig 7 illustrating template offset positions, e.g. a horizontal offset, col 8 lines 25-35 “This particular template is used to find the best angle between 0° and 26°; another seven templates search between other sets of angles, as shown in FIG. 6a to FIG. 6h. The specific example of FIG. 5 corresponds to the template shown in FIG. 6h. In each template shown in FIGS. 6a to 6h, the range of angles tested by that template is illustrated as those angles between (and including) the acute intersection of the two lines labelled as ϕ=0 and ϕ=1”); and
a second difference between the first pixel cluster and a third pixel cluster, wherein the third pixel cluster is offset from the first pixel cluster at a second angle (boxes 300-340, Figures 7-9, col 8 lines 25-35 referencing Figures 6a-6h and second ϕ), wherein the second angle is different from the first angle (e.g. a vertical offset, col 9 lines 10-20, col 12 lines 5-13 “results from neighbouring templates can be combined so as to improve the likelihood of identifying the correct angle. Results from templates offset from one another in the image by various offset amounts (templates based on different respective centre pixels) are combined together in order to form a composite decision on the best angle to use;”, col 12 lines 60-65 “These num and den values are then summed for each of the three offset templates to generate summed values, numSum and denSum, which are then used to calculate a value for ϕmin:”, col 8 lines 25-35 ϕ=0 and ϕ=1); and
determine a best angle based at least in part on the first difference and the second difference, wherein the best angle approximates an angle of a uniformity in content of the image (col 5 lines 14-23 “a feature of the interpolation filtering process is that interpolation effectively takes place along the direction of image features (such as lines or edges). In order to do this, the angles of features present in the image is found, by an interpolation angle determination unit 110 which detects the direction of an image feature at a pixel position to be interpolated. For an image feature, the angle and a measure of certainty for the angle, or in other words a degree of confidence in the detected image feature direction, are calculated using a statistical based method and other checks”, col 6 lines 15-20 “The angle determination module operates according to a technique based upon finding the best direction for interpolation by minimisation of variance”, col 7 line 40 “The next stage of the process aims to find the best angle for interpolation, by determining which direction has the lowest variation”, col 8 lines 60-67); and
image processing circuitry configured to modify the input image data based at least in part on the best angle by modifying pixel values of the channel of pixel data (col 6 line 15, col 16 interpolation/filtering ‘using the detected angle’, col 26 line 35, etc. in further view of channel disclosure in for example col 16 lines 20-30).

As to claim 2, Sharman teaches/suggests the device of claim 1.
Sharman further teaches/suggests the device wherein modifying the pixel values of the channel of pixel data comprises enhancing or scaling the input image data (Fig. 3, scaling apparatus 20 of Figs 1 and 2, col 4 lines 15-20 “each image of the succession of images forming a video signal can be scaled (larger or smaller) by an image scaling apparatus 20, so as to form a scaled video signal. Video scaling is often used for conversion between different video standards”, see also ‘enhancement’ for reduction/correction of artifacts during interpolation col 16).

As to claim 3, Sharman teaches/suggests the device of claim 1.
Sharman further teaches/suggests the device wherein the angle detection circuitry comprises high frequency circuitry comprising one or more filters, wherein the high frequency col 26 lines 40-50 “In order to aim to preserve any high frequency information present in the sheared data, it is important that the correct amount of filtering is applied. For example, at interpolation angles of 0° and 45°, the shearing process is ideal, and no oscillations are added during the interpolation process. However, the interpolation angle 26° has the possibility of introducing the greatest quantity of high frequency oscillations. The frequency of the possible oscillations is dependent upon the shearing angle, so in order to avoid removing the wanted frequencies, the filtering process can be controlled using the shearing angle, or more specifically, the tan of the angle”, col 27 lines 20-30 “controlling the amount of filtering dependent on the angle, the output is also controlled dependent on the template consistency checks conducted during the angle finding stage, as explained above” in view of shearing col 19-20 and those angle and certainty checks in which e.g. certaintyFactor is penalized/forced to 0 so as to prevent inconsistent angles from being acted upon by the interpolator (which would otherwise contribute to additional/unwanted artifacts)).

As to claim 4, Sharman teaches/suggests the device of claim 3.
Sharman further teaches/suggests the device wherein the high frequency feature of the image comprises a checkerboard pattern (Figures 17, 19 and 21), wherein the false angle does not accurately represent the uniformity in the content of the image (col 19 line 25 “Shearing of the filter will align the energy of the filter along the edge; this allows for better bandwidth control for the filters when aligning to an edge and will not lead to as many artefacts as those introduced with the rotation method”, col 20 lines 9-11, in further view of various instances wherein certaintyFactor is penalized/forced to zero, e.g. corner(s) not accurately representing direction of an image feature that is a line/edge).

As to claim 5, Sharman teaches/suggests the device of claim 1.
Sharman further teaches/suggests the device wherein the first difference and the second difference each comprise a sum of absolute differences (col 6 lines 39, col 7 lines 25-30, col 9 lines 55-60, col 11 lines 15-25, col 17 lines 15-30).

As to claim 6, Sharman teaches/suggests the device of claim 1.
Sharman further teaches/suggests the device wherein the channel of pixel data comprises luma pixel data (col 1 lines 35-50 Y channel data, col 6 lines 43-55, col 16 line 26).

As to claim 7, Sharman teaches/suggests the device of claim 1.
Sharman further teaches/suggests the device wherein the first angle comprises a vertical, horizontal, 45 degree or 135 degree angle with respect to a horizontal of the image (Fig. 4a, 6a-6h, 7-9).

As to claim 8, Sharman teaches/suggests the device of claim 1.
Sharman further teaches/suggests the device wherein the first angle comprises a slope of 1/2, 1/3, 1/4, 1/5, 1/6, 2, 3, 4, 5, or 6 (Figures 6a-6h).

As to claim 9, Sharman teaches/suggests the device of claim 1.
Sharman further teaches/suggests the device wherein the uniformity in the content of the image comprises an edge or line in the image (col 5 lines 13-16 “along the direction of image features (such as lines or edges)”).

claim 11, this claim is the method claim corresponding to device claim 2 and is rejected accordingly.

As to claim 12, this claim is the method claim corresponding to device claim 5 and is rejected accordingly.

As to claim 13, Sharman teaches/suggests the method of claim 11.
Sharman further teaches/suggests the method wherein the best mode data comprises a weight associated with each of the one or more best angles and an orthogonal angle to each of the one or more best angles (col 6 lines 10-15, col 11 lines 15-25, col 14 lines 10-20).

As to claim 14, Sharman teaches/suggests the method of claim 13.
Sharman further teaches/suggests the method wherein the weight associated with each of the one or more best angles is based at least in part on a confidence of a corresponding best angle of the one or more best angles that the corresponding best angle accurately estimates the content of the image (col 1 lines 25-30 “and the degree of confidence associated with a detected angle can be varied in dependence on the image activity level”, col 6 lines 10-15 “particular, the unit 110 generates the angle of interpolation (θ) and the measure of certainty (certainty Factor). This variable certainty Factor, which provides a level of confidence as to how well the feature matches the angle (θ) found, is used later in the process to calculate a mixing value for the mixer 170”, col 11 lines 15-25, col 14 lines 10-20).

As to claim 15, Sharman teaches/suggests the method of claim 13.
Sharman further teaches/suggests the method wherein the weight associated with each of the one or more best angles is based at least in part on:
a comparison between a first best angle of the one or more best angles at a first pixel of interest and a second best angle of the one or more best angles at the first pixel of interest; a comparison between the first best angle of the one or more best angles at the first pixel of interest and a third best angle of the one or more best angles at a second pixel of interest; or a combination thereof (col 8 lines 20-35, disclosing a ‘best angle’ for each set of templates, col 8 lines 60-65 “Then the respective best angles obtained for each of the templates are compared, and amongst the set of best angles, the one which has the lowest variance is considered to be the overall best angle, that is, the angle for use as the output of the interpolation angle determination unit ”, col 11 lines 15-25, col 14 lines 10-20).

As to claim 16, this claim is the system claim corresponding to device claim 1 and is rejected accordingly.  Corresponding structure in Sharman includes controller 160 and that processor as claimed.

As to claim 17, this claim is the system claim corresponding to method claim 13 and is rejected accordingly.  

As to claim 18, this claim is the system claim corresponding to device claim 5/method claim 12, and is rejected accordingly.  

As to claim 19, this claim is the system claim corresponding to device claim 2 and is rejected accordingly.  

As to claim 20, Sharman teaches/suggests the system of claim 16.
Sharman further teaches/suggests the system comprising a display driver configured to drive the enhanced image data to the electronic display (Fig. 45, col 35 lines 55-65 video scalar 1520 routing data to display screen 1510).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharman et al. (US 8,666,154), cited by Applicant, in view of Pan (US 2009/0028465).

As to claim 10, Sharman teaches/suggests the device of claim 1.
Sharman fails to explicitly disclose the device wherein the first pixel cluster is not rectangular.
Pan evidences the obvious nature of a system/method for interpolation based on a selected edge direction (Abs “A method for interpolation includes receiving an input image having a plurality of pixels.... interpolated based upon the selected edge direction”) based at least in part on a pixel group/cluster that is not rectangular ([0038] “A preferred window is a square window of pixels. It is also noted that a window with other shapes may alternatively be used, such as a rectangular window, or a diamond shaped window, or octagonal shaped window, and so forth”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sharman such that the first pixel cluster is not rectangular, as taught/suggested by Pan, the motivation as similarly suggested therein that such a pixel grouping/cluster/window modification constitutes a simple substitution of known window alternatives for another in a manner yielding predictable results with a reasonable expectation of success.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to interpolation and/or de-interlacing systems/methods based on one or more differences/angles between pixel clusters.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669